Title: To Alexander Hamilton from George and Jacob Gilbert, 16 February 1801
From: Gilbert, George,Gilbert, Jacob
To: Hamilton, Alexander


Philadelphia February 16th. 1801.
Sir
As the period when Congress will rise is close at hand, and the opportunity of your saving us from ruin by a fair representation of facts must then, in all probability, cease, we take the liberty, with great respect, of praying your attention, to the Letter we address’d you some time since, and remain
Your Most obedient & very humble servants.
George and Jacob Gilbert
General Hamilton

 